Citation Nr: 0912138	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a right 
ankle disability.

3.  Entitlement to service connection for a right ankle 
disability


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that declined to reopen the Veteran's previously 
denied claim for service connection for a right ankle 
disability, and denied service connection for MS.  In June 
2007, the Veteran testified before the Board at a hearing 
that was held at the RO.  In October 2007, the Board remanded 
the claims for further development.

The issue of entitlement to service connection for a right 
ankle disability is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the Veteran's multiple sclerosis (MS) was incurred in or 
aggravated by his active service or manifested to a 
compensable degree within seven years following his 
separation from service.

2.  The Veteran did not timely appeal a January 1990 rating 
decision that denied service connection for a right ankle 
injury.

3.  Evidence received since the January 1990 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for multiple sclerosis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The January 1990 rating decision that denied service 
connection for a right ankle disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

3.  New and material evidence has been received to reopen a 
claim for service connection for a right ankle disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In March 2004 and November 2005, prior to and after the 
initial adjudication of the claim, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2007 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).
Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  A VA examination pertinent to the Veteran's claim 
was obtained in March 2008.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to this claim.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a right 
ankle disability is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for multiple sclerosis if manifest to a degree of 10 
percent or more within seven years after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for MS.

The Veteran contends that his MS had its clinical onset 
during his active service.  Specifically, he contends that 
his service medical records document occasional numbness in 
the extremities, light headedness, anxiety, incoordination, 
and blurred vision.  He further contends that his MS was 
manifested by a right ankle disability during his service.

Under the rating schedule, multiple sclerosis may be rated 
from 30 percent to 100 percent, based on impairment of motor, 
sensory, or mental function.  38 C.F.R. § 4.124a.  The 
regulations provide the following additional guidance: 
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.

The Veteran's service medical records reflects frequent 
complaints related to joint pain and injury, particularly 
with regard to the right ankle; occasional numbness in the 
extremities; light headedness; anxiety; and blurred vision.  
On numerous occasions, the Veteran's complaints of joint pain 
and fatigue were determined to be related to situational 
anxiety.  In June 1968, he had an episode of light headedness 
and the impression was situational anxiety reaction.  A June 
1969 entry indicates episode of light headedness and a 
impression of situational anxiety reaction.  In an August 
1971 report of medical history, the Veteran described his 
condition as good, but claimed he had nervous trouble.  
During a January 1974 ophthalmologic consultation, he 
complained of having headaches and was diagnosed with normal 
hyperopia, but no prescription was required.  In February 
1975, he complained of right shoulder pain of two months' 
duration.  An examination was essentially unremarkable with 
the exception of tenderness over the sub-deltoid bursa and an 
x-ray examination was within normal limits.  The impression 
was sub-deltoid bursitis.  A clinical note dated in February 
1976 reflects that he had bursitis in right shoulder in 1974 
and that his [right shoulder] pain lasted six months.  A 
neurological examination showed CNs II-XII intact and 
reflexes that were symmetrical and equal.  There was no 
evidence of Babinski signs, sensation and motor skills were 
grossly intact, and gait was within normal limits.

In February 1977, he had lumbar pain after an injury moving 
files and boxes.  Records dated in June 1977 reflect a normal 
neurological examination and a resolving lumbar strain and 
muscle spasm.  In April 1979, the Veteran twisted his right 
ankle while playing Frisbee that was assessed as a sprained 
right ankle.  In December 1980, the Veteran was again treated 
for a right ankle sprain after he slipped on the stairs.  In 
January 1981, he was treated for complaints of a left eye 
irritation that was assessed as a busted blood vessel.  A 
February 1981 entry shows complaints of weakness and numbness 
in the extremities with a diagnosis of low back strain.  In 
February 1981 and March 1981, the Veteran reported to sick 
call with complaints of a periodic, sudden, sharp pain that 
radiated from the left side of his neck down into his left 
knee.  Neurologic examination revealed a slightly decreased 
grip strength in the left hand. Physical examination revealed 
no evidence of organic problems.  He was instructed as to 
physical therapy exercises.  Later that month, the Veteran 
complained of continued pain in his neck and numbness in his 
left arm.  It was determined that his physical therapy goals 
had not been attained and he was discharged from therapy.  In 
April 1981, neurologic examination again revealed a slightly 
decreased grip strength in the left hand.  Examinations 
performed at enlistment in March 1966, in August 1971, in 
February 1976, and in August 1979 revealed normal 
opthalmoscopic, ocular motility, upper and lower extremities, 
feet, spine, neurologic, and psychiatric evaluations.  On 
retirement examination in September 1981, a physician 
indicated that he had UBP (upper back pain) due to trauma in 
1976 and residual pain from the neck to the lumbar region 
treated with physical therapy.  On the report of medical 
history he denied any neuritis, paralysis, depression or 
excessive worry, or nervous trouble of any sort.  He did 
complain of eye trouble, but stated that he was in good 
condition.

Air Force Base medical records dated in September 1984 
reflect the Veteran's complaints of left hand weakness post 
removal of a ganglion cyst in April 1984.  Physical 
examination revealed a full range of motion of all joints in 
the left upper extremity and intact deep tendon reflexes.  
The assessment was left hand weakness.  In November 1984, he 
again complained of left hand and wrist weakness.  However, 
examination revealed no abnormalities.  He was assessed with 
acute inflammation of scar tissue versus possible carpal 
tunnel syndrome.  On follow up evaluation in January 1985, 
the Veteran reported that he was still experiencing pain in 
his left hand and wrist.  Physical examination revealed 
moderate tenderness along the flexor tendon to the index 
finger.  He was assessed with tendonitis.

In February 1986, the Veteran complained of a three-day 
history of episodes of weakness in his right hand, and 
general weakness in his legs, bilaterally.  Physical 
examination revealed no numbness of his right hand, but 
revealed numbness of the third and fourth fingers of the left 
hand.  Physical examination revealed decreased strength in 
the right upper extremity and in the right hip flexor.  
Otherwise, strength was normal.  Sensory examination was 
normal.  The Veteran was observed to have a normal gait.  In 
June 1986, the Veteran was worked up by a neurologist, at 
which time he reported that in April 1986 he was in the 
hospital signing documents, when his right hand became unable 
to grip the pen, and the pen dropped to the ground.  He 
additionally reported that he had been experiencing weakness 
in his right arm at that same time.  Examination of the motor 
system revealed a lag of the right arm on straight arm 
raising and weakness of the right upper extremity, primarily 
at the grip and with flexion and extension of the elbow.  
Reflexes were additionally determined to be somewhat 
depressed in the right arm, as compared to the left, but 
sensory modalities were preserved.  The diagnosis was right 
arm weakness, etiology to be determined, rule out cervical 
HNP, and cervical spondylosis by X-ray.  Later that month, 
the Veteran again complained of weakness in his right arm.  
It was noted that he had had a ganglion cyst on the right 
wrist for two months.  Physical examination revealed a 
decreased right grip strength with normal sensory 
examination.

Air Force Base medical records dated in September 1986 show 
that the Veteran complained of a tingling sensation on the 
left side of his face, that had been present on an 
intermittent basis for the past week. He additionally 
complained of vertigo.  He was assessed with probable 
labrynthitis.  Records dated in August 1988 show that his 
bilateral wrist ganglion cysts were removed.  He also 
complained of right wrist and ankle pain and was assessed 
with musculoskeletal pain in the right wrist and a sprained 
ankle.  Subsequent records show continued complaints of 
giving way of the right ankle.  Records dated in January 1990 
show that the Veteran's treating physician was unable to 
explain the Veteran's problem with frequent buckling and 
giving way of the right ankle, as X-ray examination revealed 
no abnormalities, and physical examination revealed no 
ligamentous laxity.  He was given a canvas ankle brace to use 
and was to recheck if further difficulty.  In October 1991, 
the Veteran was diagnosed with right tarsal tunnel syndrome.

Private treatment records reflect that in 1998, the Veteran 
sought treatment for right shoulder pain.  Due to an abnormal 
MRI, the Veteran was referred for evaluation by neurologist 
Dr. M. L. S.  In June 1998, the Veteran reported experiencing 
a loss of sensation in his left hand and arm for the past two 
to four weeks that had seemed to "creep up" on him.  He 
noted that after physical therapy for the shoulder injury, he 
had more numbness and loss of dexterity to the left hand, to 
a large degree.  The neurologist noted that he had a fall in 
1991 and various arrested landings on shipboard.  When 
buttoning buttons, the Veteran indicated that he was not able 
to feel the hole.  He had decreased sensation in the 
fingertips of all the fingers, with some slight improvement 
of the little finger.  He was unable to feel surface touch on 
the volar aspect of the hand.  He also had dexterity loss in 
opening a jar, and weakness in lifting.  There was some mild 
loss of sensation in the right arm.  He estimated that for 
the last several months he had experienced a Lhermitte's 
sign.  Putting his head down to his chin caused a shocking 
sensation to run down the back of his arm and back of his leg 
on the left side.  He also described experiencing a peculiar 
itching sensation deep in the left arm, without a rash. 
Scratching the arm caused a burning sensation.  A June 1998 
MRI of the neck showed an ovoid signal change in the left 
side, intramedullary at C6/7 with some patchy enhancement.  
The cord did not seem to be widened.  He had no facial 
involvement, but complained that he became disoriented when 
looking from side to side, but there did not appear to be 
diplopia or other visual loss.  He denied experiencing facial 
involvement, difficulty with speech, hearing, smelling, 
tasting, chewing, or swallowing.  It was noted that he had 
"sural nerve damage" to the right leg some years ago and 
that he apparently had rolled an ankle in an injury.  He also 
complained of a history of his right leg giving way.  
Multiple sclerosis was formally diagnosed in July 1998, after 
abnormal MRI results and spinal fluid tests were obtained.
During a VA general medical, orthopedic evaluation in 
December 1998, the Veteran was diagnosed with residuals of 
low back, right knee, right ankle, and rib injuries.

Private treatment records from neurologist Dr. E. M. dated in 
April 2003 show that the Veteran recalled visual changes, a 
loss of sensation to both hands and feet, and subtle weakness 
in his right leg in his thirties, but was not diagnosed with 
MS until 1998.  The neurologist noted that he had sensory 
complaints and some weakness to the lower extremity dating 
back to his early thirties and that his symptoms had subtly 
progressed over the subsequent years.  He believed that the 
Veteran had probable MS, but wanted to review the actual 
films.  In May 2003, an MRI of the cervical spine revealed 
mild to moderate cervical cord disease, consistent with a 
known clinical diagnosis of MS.  In June 2003, the 
neurologist opined that while MS was diagnosed in 1998, it 
certainly might be "secondary chronic progressive."

In October 2003, Dr. E. M. opined that because of the 
Veteran's age and onset of symptoms, he was most likely in 
the chronic progressive stage [of MS] and that the Veteran 
reported that he initially noticed the symptoms in his early 
twenties and thirties during his service at which time he 
also experienced problems with his gait and balance and had 
falls.  The neurologist indicated that the Veteran could be 
in a relapsing, remitting stage of his MS.  However, no MRIs 
or sufficient supporting evidence was obtained during his 
service.  Therefore, it was not possible to completely 
ascertain if his MS was present at that time.  Finally, the 
neurologist acknowledged that while previous medical records 
were unavailable, based on the natural history of the 
disease, it was certainly possible that his symptomatology in 
the 1970's could be attributed to MS at that time.

The Veteran underwent VA brain examination in January 2004.  
At that time, he reported that he believed that his MS 
symptoms first presented in 1972.  He stated that at 
approximately that time, he began to experience falls and 
that his right leg would give out while walking.  He reported 
the incidents as occurring in isolation, rather than in a 
cluster of falls.  He additionally reported a history of 
joint pain and of giving way of his joints.  These symptoms 
gradually progressed to weakness and numbness in the 
extremities.  A review of the service medical records 
reflected that in June 1977, he had a stiff back and a lack 
of mobility.  He had difficulties finding a good prescription 
for the right eye since 1978.  In December 1980, he fell and 
twisted his right ankle.  In February 1981, he had back pain 
and also trouble gripping with his left hand.  In September 
1981, on physical examination he had trouble with his right 
foot and knee, after a fall in a grocery store.  Following 
left rotator cuff surgery in 1998, the Veteran began to 
experience increased loss of sensation in the left upper 
extremity.  Shortly thereafter, he was diagnosed with MS.  
With regard to the approximate date of onset of the Veteran's 
MS, the examiner determined that the approximate date of 
onset was unclear, as he did not report a clear history 
suggestive of MS prior to 1998.  While he had reported 
numerous episodes of falling and other symptoms, none of 
those were suggestive of a MS relapse until the event in 
1998.  A relapse of MS is defined by most experts as events 
of a neurological deficit that would last for more than 
forty-eight hours.  The events as described by the Veteran 
did not suggest that any neurological deficit was present for 
more than forty-eight hours.  Current MRIs of the brain, 
cervical spine, and thoracic spine showed lesions suggestive 
of a demyelinating disease.  However, his current symptoms 
related to that were not severe.  The relative minor severity 
was determined to be either because the Veteran had a benign 
form of MS or because of a later onset of the disease, such 
as the 1990s.  However, there was still a small chance that 
his MS had its clinical onset in the 1970s.  In sum, however, 
given the Veteran's report of non-specific symptoms for many 
years and the small amount of demyelinating lesions as seen 
by MRI in 2003, the examiner determined that the most likely 
time of onset of the disease was in the 1990s.

In March 2006, the Veteran underwent a private neurological 
evaluation performed by Dr. K. B. who indicated that while he 
reviewed the medical records, he did not have copies of 
cervical spine MRI studies or laboratory studies.  He noted 
that the Veteran reported that he started having neurological 
problems in the 1970's during service and started to 
experience problems with gait imbalance, which were initially 
intermittent, and that these continued to increase in 
frequency and severity until the 1990s when he started to 
experience constant problems with his gait.  The impression 
was secondary progressive MS.  The neurologist opined that 
the Veteran clearly had evidence of dissemination in space 
and in time by history and examination.  The neurologist 
further opined that his initial symptoms started in the 1970s 
and were intermittent with a gradual progression of the 
disease since the mid-1990s, at which time he was clearly 
moderately disabled at that time.

In a June 2006 opinion, the Veteran's private neurologist Dr. 
G. J P. noted that he had reviewed the Veteran's service 
medical records, which contained a number of references to 
tripping, falling, and clumsiness that certainly could be 
explained by neurologic problems.  The neurologist further 
stated that when he had first met the Veteran in 1998 it was 
apparent that his neurologic problems had been longstanding.  
Accordingly, he had considered it odd in the Veteran's case 
for a disease that typically began in young adulthood to not 
be diagnosed until 1998.  Given the known natural history of 
the disease, the likely age of onset, and the findings in the 
Veteran's service medical records, it was highly probable in 
the neurologist's opinion that the Veteran's MS had its onset 
during his service.

Pursuant to the Board's October 2007 remand, the Veteran was 
afforded a VA neurological disorders examination in March 
2008.  It was noted that he injured his right ankle during 
service and had significant trauma to the right ankle in a 
work-related accident in 1991 and that an EMG and nerve 
conduction study performed in 1991 showed right tarsal tunnel 
syndrome for which he underwent a release.  He was diagnosed 
with chronic pain syndrome in the right ankle in December 
1994.  The Veteran indicated that he believed that his MS 
symptoms were first manifested during service as evidenced by 
frequent falls and a collapse of the right leg.  However, the 
examiner noted that a review of the record showed no evidence 
of frequent unexplained falls in service or after discharge 
nor symptoms of a clear history of MS before 1998.  Review of 
the medical record showed no complaints of loss of 
coordination, numbness, tingling, or pain syndromes without 
specific diagnoses.  The medical record showed complaints of 
upper extremity weakness and numbness after discharge.  
However, he was found to have a ganglion cyst of the 
bilateral wrists.  He had a history of low back pain 
manifested by lower extremity weakness, numbness, and 
tingling and was status/post L5-S1 laminectomy and fusion in 
2001.  Review of the medical record showed no evidence of 
frequent unexplained falls in service or after discharge nor 
symptoms of a clear history of MS before 1998.  The examiner 
noted that an ankle sprain in December 1980 during service 
apparently resolved without residual.  The examiner opined 
that the onset of MS was unclear, although the date of the 
diagnosis was clear and that the Veteran had minor brief 
neurological symptoms prior to the MS diagnosis in 1998.  
However, most were related to clear diagnoses and resolved 
with appropriate treatment.  The examiner finally opined that 
there was no evidence to suggest clinical onset of Veteran's 
MS within seven years after separation from service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the January 2004 and March 2008 VA 
examination reports and opinions are the most persuasive 
evidence.  In January 2004, after a thorough review and 
discussion of the service medical records and post-service 
medical records, the VA examiner noted that while the Veteran 
reported numerous episodes of falling and other symptoms, 
none of them were suggestive of MS relapse until the event in 
1998.  The examiner explained that a relapse is defined by 
most experts as events of a neurological deficit that would 
last for more than forty-eight hours and that the event 
described by the Veteran did not suggest that any such 
deficit was present for more than forty-eight hours.  In 
addition, at the time of the examination his current symptoms 
were not severe.  Based on the Veteran's report of non-
specific symptoms for many years and the small amount of 
demyelinating lesions as seen by MRI in 2003, the examiner 
opined that there was only a small change that his MS had its 
clinical onset in the 1970s and that the most likely time of 
onset was in the 1990s.  In March 2008, the examiner 
indicated that she conducted a thorough review of the claims 
file and that there was no evidence of frequent unexplained 
falls in service or after discharge in service or after 
discharge nor symptoms of a clear history of MS prior to 
1998.  The examiner indicated that a review of the medical 
record showed no complaints of a loss of coordination, 
numbness, tingling, or pain syndromes without specific 
diagnoses, such as the Veteran's history of low back 
manifested by lower extremity, weakness, numbness, and 
tingling.  The June 2004 and March 2008 VA examiners' 
opinions were made upon the examiners' extensive review of 
the claims file which included service medical records, post-
service treatment records, and current physical examinations, 
neurological examinations, and diagnostic tests.  Finally, 
the opinions are supported by well-reasoned rationales.

The Board has considered the October 2003 private opinion of 
Dr. E. M. that based on the natural history of the disease, 
it was certainly possible that the Veteran's symptomatology 
in the 1970s could be attributed to MS.  However, the Board 
concludes that the private neurologist's opinion is too 
speculative in nature to establish that it is at least as 
likely as not that the Veteran's MS is related to his 
service.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4 (1993) (doctor's statement framed in terms such 
as "could have been" is not probative).  As such, the 
neurologist's opinion that it is certainly possible that the 
Veteran's symptomatology in the 1970s could be attributed to 
MS is of limited probative value.  Where a physician is 
unable to provide a definite casual connection, the opinion 
on the issue constitutes "what may be characterized as non-
evidence."  Permen v. Brown, 5 Vet. App. 237 (1993).  In any 
event, the Board finds that the neurologist's opinion is too 
speculative in nature such that it does not establish that it 
is at least as likely as not that any MS is related to the 
Veteran's service.

The Board has also considered the March 2006 private opinion 
of Dr. K. B. that the Veteran's initial symptoms of MS began 
in the 1970s.  However, while the opinion was provided after 
a neurological evaluation, the neurologist acknowledged that 
while he reviewed the Veteran's records, he did not have 
copies of pertinent MRI or laboratory studies.  While the 
opinion has probative value, it was not rendered on the basis 
of a thorough review of the entire claims file and does not 
include any discussion of the Veteran's treatment and 
possible manifestations of MS during his service.  Finally, 
it is unsupported by a well-reasoned rationale in support of 
the opinion, therefore lessening its probative value.  The VA 
opinions discussed the relevant medical history in making 
their findings more persuasive.

Finally, the Board has also considered the June 2006 private 
opinion of neurologist  Dr. G. J. P. that given the known 
natural history of the disease, the likely age of onset, and 
the findings in the Veteran's service medical records, it was 
highly probable in his opinion that the MS had its onset 
during his service.  While the neurologist indicated that he 
reviewed the service medical records, he failed to provide 
any discussion of the findings in those records and failed to 
provide even a cursory history of the Veteran's treatment and 
medical evidence, both during and after service, therefore 
lessening its probative value.  The VA opinions discussed the 
relevant medical history in making their findings more 
persuasive.

The initial diagnosis of multiple sclerosis is dated in 1998, 
more than seven years after separation from active duty.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the Veteran now suffers from MS, the preponderance 
of the evidence does not show that the current MS was 
incurred in or aggravated during service.  While private 
opinions dated in October 2003, March 2006, and June 2006 
suggest that the Veteran's MS began during his service, the 
Board finds that the January 2004 and March 2008 VA opinions 
that the most likely onset of the Veteran's MS was not until 
the 1990s, more than seven years after separation from his 
service, are the most persuasive evidence in this case as 
supported by a thorough review of the claims file and 
discussion of the medical evidence, recent clinical 
examinations, and well-reasoned rationales.  Furthermore, 
there is no competent medical evidence linking any right 
ankle disability during service to a diagnosis of MS.  In the 
absence of competent medical evidence linking any current MS 
to service, service connection must be denied.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced, such as falls, numbness, 
tingling, and visual disturbances.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  The veteran is 
not competent to relate any reported symptoms to a diagnosis 
of MS, which requires medical training and diagnostic testing 
to diagnose.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, his assertions do not constitute competent medical 
evidence that his current multiple sclerosis began during, or 
is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The preponderance 
of the evidence is against the claim that multiple sclerosis 
was incurred in or aggravated by service or that multiple 
sclerosis manifested to a compensable degree within seven 
years following the Veteran's separation from service.  
Therefore, service connection for multiple sclerosis is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

New and Material Evidence

A January 1990 rating decision denied the claim for service 
connection for a right ankle injury.  Although the RO denied 
the Veteran's application to reopen the claim in a June 2004 
rating decision, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the January 1990 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the January 1990 decision, the evidence 
consisted of the Veteran's service medical records and a VA 
examination dated in December 1989.  The RO denied the claim 
because there was no evidence of any current residuals of a 
right ankle injury.

Evidence added to the record since the time of the last final 
decision includes records from the Social Security 
Administration, private medical records, Air Force Base 
hospital records, a March 2008 VA examination report, and 
June 2008 DRO hearing testimony.

New evidence includes post-service medical records which 
reflect the Veteran's continued complaints of chronic right 
ankle pain and a diagnosis of status post right tarsal tunnel 
release in 1991.  The Board finds that the evidence received 
since the last final decision is new and material evidence 
and raises a reasonable possibility of substantiating this 
claim because it addresses a previously unestablished fact, 
that the Veteran currently has a right ankle disability.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a right ankle injury is reopened, and 
the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
residuals of a right ankle disability is granted.

Service connection for multiple sclerosis is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

First, in February 2009, January 2009 correspondence to the 
Veteran was returned to VA as undeliverable.  Therefore, the 
Veteran's current mailing address must be verified.

The Veteran's service medical records include an April 1979 
note that reflects an injury to the right ankle while playing 
Frisbee.  A May 1979 physical profile serial report indicates 
a diagnosis of status post sprain right foot.  In December 
1980, the Veteran twisted his right ankle and was diagnosed 
with a sprained right ankle.  However, an x-ray examination 
was unremarkable.

Air Force Base medical records dated in October 1989 reflect 
that the Veteran was treated for a twisted right ankle that 
was diagnosed as a right ankle sprain.  Records dated in 
November 1989 reflect additional complaints of right ankle 
pain without recent trauma.  The assessment was probable 
degenerative joint disease at the site of an old injury.

During a VA orthopedic examination in December 1989, the 
Veteran was assessed with chronic right ankle pain.

Air Force Base medical records dated in May 1990 and 
September 1991 reflect additional complaints of right ankle 
pain.

Private medical reports include a September 1991 report that 
indicates that the Veteran sustained an inversion injury to 
his right ankle in a work-related incident in August 1991.  
He was diagnosed with tarsal tunnel syndrome of the right 
ankle and later underwent right ankle arthroscopic 
debridement.

In February 1993, private physician Dr. S. M. V. opined that 
it was clear that based upon the Veteran's history, he 
doubted that his work-related injury was the primary cause of 
his right ankle pain and that the most recent injury, if 
anything, only aggravated, but certainly did not cause, his 
present right ankle problems.

A November 2000 private medical report shows complaints of 
right ankle pain that dated back ten years ago to an 
inversion injury.

The Veteran underwent a VA neurological examination in March 
2008 at which time the examiner opined that there was a 
single episode of ankle sprain in December 1980 that 
apparently resolved without residuals, and that there was no 
mention of right ankle pain until 1990 or 1991.  However, a 
review of the service medical record reflects an injury to 
the right ankle in April 1979 and a post-service right ankle 
sprain in October 1989 and complaints of right ankle pain in 
November 1989.  Hence, the examiner's statement that there 
was no mention of right ankle pain after service until 1990 
or 1991 is inaccurate.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, as 
it remains unclear whether the Veteran's right ankle 
disability is related to his service or post-service work-
related injury, a remand for an examination, etiological 
opinion, and rationale, is necessary.  In this regard, the 
examiner should specifically reconcile the opinion with the 
other opinions of record, including the February 1993 private 
opinion and the March 2008 VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address.

2.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current right ankle 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
February 1993 private opinion and the 
March 2008 VA opinion.  The rationale for 
all opinions must be provided.  In 
addition, the examiner should provide the 
following:
    
    (a)  Diagnose any right ankle 
disability.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current right ankle disability 
is proximately due to or the result of 
the Veteran's service, including 
complaints of right ankle pain, a right 
ankle injury in April 1979, and a right 
ankle sprain in December 1980?

(c)  Is more likely than not (greater 
than 50 percent probability) that any 
current right ankle disability is due 
to or the result of post-service 
injuries, including a work-related 
injury in August 1991?

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


